Response to Amendment
1.	This action is in response to the request for reconsideration filed on 9/6/2022.
2.	As per applicant’s request claims 1, 3, 5-6, 8., 10, 12-13, 15, 17 and 19 have been amended.
3.	As per applicant’s request claims 1-20 has been considered but they are not persuasive.
4.	Examiner has withdrawn rejection of 35 USC 101 of claims 1-20 upon clarification and amendment filled by the applicant.
5.	 Claims 1-20 is/are rejected under 35 U.S.C.103 as being unpatentable over Liang et al USPN 11,003,994 in view of Meyerson et al USPN 11,250,314.

In remarks applicant argues,
 	Randomizing, by a processing device, the plurality of layers by reorganizing the first ordered list into a second ordered list, wherein the reorganizing comprises moving at least one of the plurality of layers from a first one of the pluralities of layer containers to a second one of plurality of layer containers.

In response to an applicant’s argument’s
It was noted that cited references Liang et al teaches randomizing, by a processing device, the plurality of layers by reorganizing the first ordered list into a second ordered list, wherein the reorganizing comprises moving at least one of the plurality of layers from a first one of the pluralities of layer containers to a second one of plurality of layer containers (see figs 10 column 10, line 50, in implementations, for clustering items in the same subpopulation, speciation measures a compatibility distance between items in dependence upon a linear combination of the number of excess hyperparameters and disjoint hyperparameters, as well as the average weight differences of matching hyperparameters, including disabled hyperparameters. The compatibility distance measure allows for speciation using a compatibility threshold. An ordered list of subpopulations is maintained, with each subpopulation being identified by a unique identifier (ID). In each generation, items are sequentially placed into the subpopulations. In some implementations, each of the pre-existing subpopulations is represented by a random item inside the subpopulation from the previous generation. In some implementations, a given item (pre-existing or new) in the current generation is placed in the first subpopulation in which it is compatible with the representative item of that subpopulation. This way, subpopulations do not overlap. If the given item is not compatible with any existing subpopulations, a new subpopulation is created with the given item as its representative. Thus, over generations, subpopulations are created, shrunk, augmented, and/or made extinct) and (column 3, line 12, randomly selecting supermodules from each M species of supermodules of the population of K supermodules to create N sets of supermodules, the supermodules being selected such that each set of supermodules includes a supermodule from each of the M species of supermodules, assembling each set of supermodules of the N sets of supermodules with a corresponding soft order neural network of the population of N soft order neural network to obtain N assembled enhanced soft order neural networks, and training each enhanced soft order neural network using training data; an evaluation module that evaluates a performance of each enhanced soft order neural network using validation data to (i) determine an enhanced soft order neural network fitness value for each enhanced soft order neural network and (ii) assigns a determined enhanced soft order neural network fitness value to corresponding neural network modules in the selected population of K supermodules; a competition module that discards supermodules from the population of K supermodules in dependence on their assigned fitness values and stores the remaining supermodules in an elitist pool; an evolution module that evolves the supermodules in the elitist pool; and a solution harvesting module providing for deployment of a selected one of the enhanced soft order neural networks, instantiated with supermodules selected from the elitist pool) and further Meyerson et al teaches (column 3, line 60, the technology disclosed investigates whether parallel ordering of layers is necessary for deep MTL. It introduces alternative methods that make deep MTL more flexible. The following discussion is organized as follows. First, existing approaches are reviewed in the context of their reliance on parallel ordering. Then, as a foil to parallel ordering, permuted ordering is introduced, in which shared layers are applied in different orders for different tasks. The increased ability of permuted ordering to support integration of information across tasks is analyzed, and the results are used to develop a soft ordering approach to deep MTL. The technology disclosed presents a joint model, which learns how to apply shared layers in different ways at different depths for different tasks, as it simultaneously learns the parameters of the layers themselves. In a suite of experiments, soft ordering is shown to improve performance over single-task learning as well as over fixed order deep MTL methods. Therefore, examiner interprets that references allows to use randomization in ordering list and plurality of layer been used as application is concern with his invention.

In remarks applicant argues,
Kernel function and pointers 
In response to an applicant’s arguments and an amendment cited refence Liang discloses Kernel function and pointers (column 18, line 35, the training system 900 operates according to fitness function 904, which indicates to the training system 900 how to measure the fitness of a genome. The training system 900 optimizes for genomes that have the greatest fitness, however fitness is defined by the fitness function 904. The fitness function 904 is specific to the environment and goals of the particular application. For example, the fitness function may be a function of the predictive value of the genome as assessed against the training data 918—the more often the genome correctly predicts the result represented in the training data, the more fit the genome is considered. In a financial asset trading environment, a genome might provide trading signals (e.g., buy, sell, hold current position, exit current position), and fitness may be measured by the genome's ability to make a profit, or the ability to do so while maintaining stability, or some other desired property. In the healthcare domain, a genome might propose a diagnosis based on patient prior treatment and current vital signs, and fitness may be measured by the accuracy of that diagnosis as represented in the training data 918. In the image classification domain, the fitness of a genome may be measured by the accuracy of the identification of image labels assigned to the images in the training data 918. The training system (or module) 900 can also be implemented as a coevolution of task routing (CTR) module, as discussed below in more detail. The training system (or module) 900 can be capable of operating in the standard mode and in a CTR mode at the same time or individually. Thus, an examiner interprets that cited reference fairly disclose kennel functionality. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/Primary Examiner, Art Unit 2191